Title: Daniel Brent to Thomas Jefferson, 19 February 1818
From: Brent, Daniel
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Wasn, Dept of State,
feby 19. 1818.
                    
                    I have just had the Honor of receiving a note from you, dated the 15th of this month, which enclosed a letter to Mr Gallatin, that I will take great pleasure in forwarding, agreeably to your request.   I am, Dear Sir, with the highest Respect and sentiments of sincere Esteem,
                    
                        Your Obedt and very humble servt
                        Daniel Brent.
                    
                